

Exhibit 10.5
image1.jpg [image1.jpg]


Effective 10/1/2018 this Dealer Agreement Addendum (“Addendum”) attaches to and
becomes a part of the Dealer Agreement (“Agreement”) previously entered into
between SilverRock Automotive, Inc. and SilverRock Automotive of Florida, Inc.
(Collectively “SilverRock Automotive” or “Company”) and Carvana, LLC (“Dealer”).
If Dealer consists of more than one Dealer, this Addendum attaches to and
becomes a part of the Agreements of each of the Dealers listed in Section 4 of
this Addendum.


Whereas the parties wish to amend the Agreement for the Dealer’s participation
in the Dealer Profit Sharing Program (“Program”).


Definitions: The capitalized terms used herein shall have the following
meanings:
a. Calculation Date: The dates, June 30th and December 31st, on which
Underwriting Profit calculations will be performed each year this Addendum is in
effect.
b. Calendar Year Pool: Qualifying Contracts sold between January 1 and December
31 of each year, including any contracts the Dealer issued which the Company is
the obligor either directly or through risk transfer.
c. Claims: The cost of vehicle repairs, benefits, and loss adjustment expenses
which have been paid or approved under the terms of Qualifying Contracts.
d. Net Earned Reserve: That portion of the Reserve, net of cancellation refunds,
related to the portion of Claims expected to occur during a specific period of
time during the term of a Qualifying Contract.
e. Inception-to-Date: Is the period of time between the effective date of a
Qualifying Contract and the Calculation Date.
f. Loss Ratio: Claims divided by Net Earned Reserves, expressed as a percentage,
as of the Calculation Date.
g. Profit Share: The amount of Underwriting Profit that Dealer earns if Loss
Ratio targets are met; it is calculated as the Calendar Year Pool’s Underwriting
Profit at the Calculation Date less previous Profit Share distributions.
h. Payment Date: The dates, August 31st and February 28th, immediately following
the Calculation Dates by which any amounts due under this Addendum will be paid.
i. Qualifying Contracts: Company service contracts with terms of twelve (12)
months or longer which were sold by Dealer pursuant to the Dealer Agreement and
which have not been cancelled and fully (100%) refunded, in addition to those
service contracts sold prior to the Dealer Agreement which have subsequently
been transferred to the Company as obligor and which have not been cancelled and
fully (100%) refunded.
j. Reserve: Dollar amounts, determined by Company using relevant historical loss
experience, which have been set aside for the payment of Claims.
k. Underwriting Profit: Amount by which Net Earned Reserve exceeds Claims and
taxes or fees for Qualifying Contracts.
l. Underwriting Loss: Amount by which Claims and taxes or fees exceeds Net
Earned Reserve for Qualifying Contracts.


Now therefore, in consideration of the agreements contained herein to be
mutually kept and performed, the parties agree to the following:


Program Terms and Qualification
a. Qualifying Contracts shall be aggregated into Calendar Year Pools.
b. Dealer must maintain Loss Ratio of less than one-hundred percent (100%) and
Underwriting Profit on an Inception-to-Date basis for all Calendar Year Pools in
the aggregate to be eligible for Profit Share.
c. Underwriting Profit will be calculated for each Calendar Year Pool as
follows: sum of Net Earned Reserves less paid or approved claims, and less any
applicable federal, state or local taxes or fees paid.
d. If Loss Ratio requirements are met, Dealer’s Profit Share for any Calendar
Year Pool will be calculated as the Underwriting Profit less previous Calendar
Year Pool Profit Share distributions.
e. When distributing the Dealer’s Profit Share, the Company shall, at its sole
discretion, have the right to offset Calendar Year Pools that have Underwriting
Profit against Calendar Year Pools that have Underwriting Loss at each
Calculation Date.




--------------------------------------------------------------------------------



image1.jpg [image1.jpg]
f. First remittance of Profit Share for any Calendar Year Pool shall be made to
Dealer on the Payment Date following the first Calculation Date after Net Earned
Reserve exceeds a certain percentage of Reserve to be determined by the parties
from time to time less cancellation refunds. Subsequent payments will be made
every six (6) months thereafter.
g. This Addendum terminates automatically upon termination of the Dealer
Agreement.
h. This Addendum can be terminated by either party with ninety (90) days’ prior
written notice.
i. This Addendum terminates automatically upon any of the following acts by
Dealer: fraud or intentional misconduct against Company, filing for bankruptcy,
insolvency, assignment for benefit of creditors or any act of similar or like
nature.
j. Upon termination, all Profit Share payments on existing Calendar Year Pools
will continue to be paid out to the Dealer according to the terms and
qualifications above until the total Underwriting Profit or Underwriting Loss is
fully realized.
k. Company has the right to offset Profit Share payments under this Addendum by
any amounts Dealer owes to Company under the Agreement.




--------------------------------------------------------------------------------



image1.jpg [image1.jpg]


IN WITNESS WHEREOF, the parties have caused this Addendum to be executed by
their duly authorized representatives.





SilverRock: Dealer: SilverRock Automotive, Inc. Carvana, LLC 1720 W Rio Salado
Pkwy 1930 W Rio Salado Pkwy Tempe, AZ 85281 Tempe, AZ 85281 Signature: /s/
Daniel Gaudreau Signature: /s/ Mark Jenkins Authorized Representative of
SilverRock Authorized Representative of Dealer Name: Daniel Gaudreau Name: Mark
Jenkins Title: Treasurer Title: CFO Date: 10/31/18Date: 11/05/18SilverRock
Automotive of Florida, Inc. 1720 W Rio Salado Pkwy Tempe, AZ
85281 Signature: /s/ Mark Sauder Authorized Representative of
SilverRock Name: Mark Sauder Title: President Date: 10/31/18




